Citation Nr: 0010808	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 28, 1996, 
for assignment of an evaluation of 100 percent disability for 
psychosis. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which increased the veteran's evaluation for 
psychosis to 100 percent effective March 28, 1996. 


REMAND

The appellant seeks establishment of an effective date 
earlier than March 28, 1996, for assignment of a 100 percent 
disability evaluation for his service connected psychosis.  

Review of the record discloses that, by a rating decision in 
August 1996, the RO increased the evaluation of psychosis to 
100 percent effective March 28, 1996.  On September 1, 1996, 
the RO sent to the veteran at his address of record 
notification of the rating action and information concerning 
his procedural and appellate rights.  By a letter dated 
November 6, 1997, which was received by the RO on November 
13, 1997, the veteran's representative filed and Notice of 
Disagreement, which he acknowledged was being filed after the 
one year time limit.  The representative stated that he had 
not received a copy of the rating decision until sometime 
after September 12, 1997. 

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Notice of 
Disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination in order to be timely.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).

The United States Court of Appeals for Veterans Claims, in 
Marsh v. West, 11 Vet. App. 468 (1998), held that the Board, 
by failing to address the issue of whether its sua sponte 
consideration of the question of the timeliness of a Notice 
of Disagreement, without first according the appellant an 
opportunity to submit argument or evidence on that question, 
was prejudicial to the appellant.  Therefore, under the 
circumstances of the instant case, the Board finds that the 
matter must be remanded to the RO for further procedural 
development.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the appellant 
and his representative with a Statement 
of the Case which addresses the issue of 
whether the appellant submitted a timely 
Notice of Disagreement with respect to 
the August 1996 rating decision in which 
the veteran's disability evaluation for 
psychosis was increased to 100 percent 
effective March 28, 1996.  The Statement 
of the Case should conform to the 
requirements of 38 C.F.R. §§ 19.29 and 
19.30 (1999).  The appellant and his 
representative should be provided an 
appropriate opportunity to respond.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


